Matter of Christina S. (Jeffery S.) (2021 NY Slip Op 05431)





Matter of Christina S. (Jeffery S.)


2021 NY Slip Op 05431


Decided on October 8, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


801 CAF 20-00228

[*1]IN THE MATTER OF CHRISTINA S. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JEFFERY S., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
PETER VASILION, WILLIAMSVILLE, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered January 27, 2020 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent's parental rights with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Chendo O. , 175 AD2d 635, 635 [4th Dept 1991]).
Entered: October 8, 2021
Ann Dillon Flynn
Clerk of the Court